Citation Nr: 1112249	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  94-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for a service-connected lumbar spine disability, including herniated nucleus pulposus of the lumbosacral spine L4-L5, disc bulge L3-4, and neurocanal stenosis, from March 1, 2002 to July 5, 2006.

2. Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar spine disability, including herniated nucleus pulposus of the lumbosacral spine L4-L5, disc bulge L3-4, and neurocanal stenosis, from July 6, 2006.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to May 1992.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA). An October 1998 rating decision granted service connection for a lumbar spine disability, from January 18, 1994. In July 1999, the Veteran requested to be re-evaluation of the initial rating. When the matter came before the Board in October 2005, the Board recognized the October 1998 rating decision as the action from which this appeal originates. 

The October 2005 Board decision granted a 40 percent initial evaluation for the period from July 2, 1999 through August 5, 2001 and an initial evaluation of 60 percent for the period from August 6, 2001 through December 10, 2001. The Board remanded that portion of the claim regarding the proper initial evaluation assignable for the period beginning March 1, 2002 for further evidentiary development.

A February 2008 rating decision granted individual unemployability, from August 6, 2001 until December 11, 2001 and no further action was taken on that issue.

When this matter was again before the Board in August 2008, the Board denied an increased rating for the lumbar spine disability, from July 6, 2006 to the present, and remanded the claim for an increased rating from March 1, 2002 to July 5, 2006.


The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2011 order granted the parties' joint motion for an order vacating and remanding the August 22, 2008, BVA decision, in part, and incorporating the terms of this motion. The Court vacated the part of the Board's August 2008 decision denying an increased rating from July 6, 2006 and remanded the case for compliance with the terms of the joint motion.

Additionally, the portion of the Board's August 2008 decision remanding the claim for an increased rating from March 1, 2002 to July 5, 2006 had been remanded for additional action, including a new VA medical opinion and extraschedular consideration.  A new VA examination was provided in July 2010 that addressed the requested matters and extraschedular consideration was provided in February 2009.  That claim is again before the Board for appellate review.  

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability to due service-connected disabilities (TDIU) with his continued complaints of unemployability due to his medical disabilities. The issue of TDIU is considered part and parcel of the Veteran's lumbar spine disability increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by severe recurring attacks of intervertebral disc syndrome, with intermittent relief, from March 1, 2002 to July 5, 2006.


2. The Veteran's lumbar spine disability is manifested by severe recurring attacks of intervertebral disc syndrome, with intermittent relief, from July 6, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, and no higher, for a lumbar spine disability have been met, from March 1, 2002 to July 5, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (1994).

2.  The criteria for an initial evaluation of 40 percent, and no higher, for a lumbar spine disability have been met, from July 6, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluations following the grant of service connection for a lumbar spine disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  He was also afforded several formal VA examinations.  


Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

During the course of this appeal the schedular criteria used to evaluate the Veteran's disability were amended effective September 23, 2002, and were again revised and amended effective September 26, 2003. As a result, the service-connected lumbar spine disability will need to be evaluated under the criteria in effect prior to September 23, 2002, and then evaluate the Veteran's disability under the criteria in effect prior to September 26, 2003. The disability will also have to be evaluated under the criteria that became effective September 26, 2003.

Under the former rating criteria, Diagnostic Code (DC) 5293 (1994), a 40 percent evaluation is assigned for intervertebral disc syndrome, with severe, recurring attacks, with intermittent relief. A maximum 60 percent rating under that diagnostic code would require pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief. 38 C.F.R. § 4.71a (1994). 

Other potentially applicable former rating criteria under which the Veteran could be assigned a rating in excess of 20 percent include under DC 5285 for vertebra, fracture of, residuals, under which a 60 percent evaluation could be granted without cord involvement, abnormal mobility requiring a neck brace (jury mast).  Additionally, under DC 5286, a 60 percent evaluation can be granted for spine, complete bony fixation (ankylosis) of, with favorable angle or a 100 percent disability rating for ankylosis of an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type). Under DC 5289, spine, ankylosis of, lumbar, a 40 percent disability rating would be warranted for favorable ankylosis of the lumbar spine and a 50 percent rating could be granted for unfavorable lumbar ankylosis. Additionally, under DC 5292, severe limitation of motion of the lumbar spine would warrant a 40 percent disability rating. 38 C.F.R. § 4.71a (1994).

Under DC 5293, as in effect from September 23, 2002, through September 25, 2003, a 40 percent rating required incapacitating episodes having a total duration of at least four weeks but less than six weeks. A 60 percent rating required incapacitating episodes having a total duration of at least six weeks. The other potential DCs 5285 and 5286, which provide possible ratings of 60 percent, did not change applicable criteria for a 60 percent evaluation from the criteria in effect prior to September 23, 2002. 

Subsequent to the September 2003 amendments, a veteran's lumbosacral disability is evaluated under DC 5243. DC 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2010).

The General Rating Formula for Diseases and Injuries of the Spine provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine. A 50 percent evaluation is warranted with unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent evaluation for a disability with incapacitating episodes having a total duration of at least six weeks during the past 12 months. Note 1 provides that for purposes of evaluations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. A 60 percent evaluation is the maximum possible under this code section.  A 40 percent evaluation would be possible with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (2010).

 Merits of the Claims
 
The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by the 20 percent disability rating previously granted him for the staged periods of March 1, 2002 to July 5, 2006 and from July 6, 2006. His complaints have included, but are not limited to, radiculopathy to the lower extremities, extreme pain, severe intervertebral disc syndrome, and an inability to work. 

The record contains voluminous medical records demonstrating regular complaints and treatment related to the Veteran's low back, which have been summarized in prior RO, Board, and the United States Court of Appeals for Veterans Claims (the Court or CAVC) decisions, so there is no need to recite them in detail in this decision.  

A June 2002 VA pain clinic initial assessment noted that the Veteran reported doing well after his second surgery; his back was only bothersome with coughing or sneezing and he had some stiffness.  

A November 2002 VA examination noted that the Veteran complained of chronic low back pain that varied in severity.  The examiner noted a range of motion of 75 degrees flexion and 25 degrees extension, with pain on motion, and 15 degree lateral bending bilaterally, with mild pain on motion.  The examiner noted that pain could further limit functional ability during flareups or with increased use, but such limitation could not be determined with medical certainty.  

The November 2002 VA examiner noted no focal strength deficits on neurological evaluation of the lower extremities, though there was some diminished sensation to light touch over the lateral aspect of the left thigh.  The examiner noted no radicular pain.  The examiner also noted that the Veteran reported that he was on bedrest for a week 2 months previously, but the examiner did not see any records of this report.

An October 2003 VA outpatient treatment record noted that the Veteran's central nervous system had no sensor or motor loss and deep tendon reflexes were equal and symmetric.  The examiner found the L3-5 level to show a broad disc herniation causing bilateral inferior foraminal narrowing and moderate mass effect on the ventral thecal sac, and mild broad disc bulge at L3-4 causing mild effacement of the thecal sac.

A September 2004 MRI found status post posterior fusion and an apparent discectomy and laminectomy of the lower lumbar spine.  The examiner noted that the fluid collection at the surgical site could represent either a seroma or a pseudomeningocele; however an abscess was not excludable.

A December 28, 2004 VA neurosurgery note indicated that the Veteran reported severe back pain and that he did not have complete control of the right leg.  The examiner found the Veteran's strength and perception of vibration within normal limits and gross limitations on the range of motion of the spine in all directions.  The examiner noted that the Veteran may be having some instability of the lumbosacral junction, which was not included in the fusion and fixation, which would benefit from a trial period in a brace.

A February 14, 2005 VA outpatient treatment record found possible postoperative back instability status post back fusion and noted that the Veteran required rehabilitation with a back brace.  

The Veteran received a VA examination in July 2006.  The Veteran reported regular pain in the lumbar area with flare ups that occurred on bending, getting on his knees, or standing for prolonged periods; sitting caused no pain.  The Veteran denied radiation into the legs, but reported occasional back spasms.

The July 2006 VA examiner noted flexion of 90 degrees, before pain was noted; extension to 20 degrees, without pain; right lateral rotation was 40 degrees and left lateral rotation was 20 degrees.  The Veteran reported subsequent pulling sensation to the left lateral aspect of the ribs.  The examiner found bilateral rotation to be normal and deep tendon reflexes to be 2+ and symmetric of both the upper and lower extremities.  The examiner found the Veteran to have intervertebral disk syndrome, service connected with residuals.

The Veteran received another VA examination in December 2006.  The Veteran reported having chronic intermittent pain, that progressed until the 2001 lumbar fusion.  He also reported chronic pain in his right leg radiating to his right big toe since the mid 1990s, with severe flare ups.  He denied being given bedrest for his back in the last 12 months.  

The December 2006 VA examiner noted slight tenderness to the lumbar area along the surgical scar.  The examiner found on repetitive motion, forward flexion of 70 degrees, limited by pain; extension of 10 degrees, limited by pain; bilateral flexion of 30 degrees, with pain at the extreme; and bilateral rotation to 40 degrees, with pain at extreme.  The examiner also noted sensory and motor findings to be symmetrical and equal in all limbs; deep tendon reflexes were 2+ and the Veteran reported low back pain without radicular symptoms.  The examiner found service-connected lumbar spine intervertebral disc syndrome with minimal degenerative joint disease changes on MRI and status post surgical procedure.

The Veteran received another VA examination in November 2008.  The examiner found lumbar degenerative disc disease and degenerative joint disease and chronic low back pain syndrome.  

The Veteran received another VA examination in July 2010, which included a review of the claims file.  The Veteran reported that he continued to have chronic pain with radicular symptoms and that it has worsened.  He reported weakness, fatigability, and lack of endurance.  He described the pain as burning in the low back and radiating down his left leg posterior to the mid thigh, with chronic tingling down the lateral left leg to the knee, tingling of the toes, and chronic numbness on the left anterior thigh and intermittent burning, tingling ,and numbness posterior to the right thigh.  He claimed to have pain flare ups 3 times a week, 4 hours long or up to 4 to 5 days.  He also reported using a transcutaneous electricl nerve stimulation (TENS) unit daily 10-12 hours, though it was only supposed to be used for no more than 30 minutes.  He also reported wearing a back brace daily for 10 hours, but that it made his pain worse when he took it off.  He also reported the use of a walking cane during his flare ups, but not other assistive devices.  He denied incontinence of the bowels or urine.  He also denied bedrest during the past year.

The July 2010 VA examiner found no cervical or thoracolumbar spine tenderness, spasm, or deformity.  The examiner noted normal sensation to sharp dull vibration in all limbs, except for reported decreased sharpness of the anterior portion from the distal one-third of the left thigh.  The examiner noted 5/5 motor strength of the upper and lower limbs, and that the Veteran was extremely muscular, with deep tendon reflexes of 2+ for all limbs.  The examiner found no redness, warmth, edema, crepitus, deformity, muscle atrophy, or evidence of ankylosis.  

The July 2010 VA examiner noted an active range of motion after 3 repetitions of 0-90 degrees of forward flexion, with pain at the extreme; extension of 0-25 degrees, limited by pain with pain on motion; bilateral flexion of 0-30 degrees, without pain on the right and with pain on the left; and bilateral lateral rotation of 0-45, with pain on motion.  The examiner noted that the straight leg raise caused low back pain, but without any radicular symptoms bilaterally.  

The July 2010 VA examiner found the Veteran to have degenerative disc disease and degenerative joint disease, with subjective complaints of radiculopathy and minimal objective neurological findings.  The Veteran had decreased sharpness that did not follow any dermatome and mild functional limitation.  The examiner noted no significant abnormality, except status post residual surgical changes on the MRIs, and was unable to state whether the back brace helped.  The examiner also noted that the Veteran would not be able to perform physical labor.

The Board notes that the record does not indicate that the Veteran does not warrant a rating in excess of 20 percent under DC 5285 for vertebra, fracture of, residuals, which would require abnormal mobility requiring a neck brace (jury mast), without cord involvement.  He does not wear a neck brace. Additionally, the record is clear, as indicated by the July 2010 VA examination and multiple findings of range of motion, that the Veteran does not have ankylosis for a rating in excess of 20 percent under DC 5286.  These diagnostic codes were in effect at the time the Veteran initiated his claim, and did not change with the subsequent rating changes of 2002.  38 C.F.R. § 4.71a (1994) and 38 C.F.R. § 4.71a (2002).

Additionally, there was not severe limitation of motion under DC 5292 for a 40 percent disability rating; the VA examinations were consistent in indicating that the Veteran had significant motion of the spine, in comparison to the spine's normal range of motion. 38 C.F.R. § 4.71a (1994).

Range of motion findings also did not indicate an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, which came into effect in 2003.  38 C.F.R. § 4.71a (2003).  As previously indicated, the VA examiners did not find the Veteran to have ankylosis and his range of motion was consistently greater than 30 degrees of forward flexion.   As such, a 40 percent rating or higher is not warranted.  38 C.F.R. § 4.71a, DC 5243 (2010).

Under DC 5293 (2002), in effect from September 23, 2002, through September 25, 2003, a 40 percent rating required incapacitating episodes having a total duration of at least four weeks but less than six weeks. 38 C.F.R. § 4.71a (2002).  Subsequent to the September 2003 amendments, DC 5243 (2010) provided that intervertebral disc syndrome  could be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, where a 40 percent evaluation would be possible with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a (2010).

In his VA examinations, the Veteran only reported an incapacitating episode once, in the November 2002 VA examination, and denied them the remainder of his later VA examinations.  There is also no medical evidence of record indicating that the Veteran had such incapacitating episodes or was prescribed bedrest by a medical professional.  As such, an increased rating under DC 5293 (2002) and DC 5243 (2010) would not be applicable.

However, under the former rating criteria, Diagnostic Code (DC) 5293 (1994) a 40 percent evaluation is assigned for intervertebral disc syndrome, with severe, recurring attacks, with intermittent relief.  The record generally indicates that the Veteran has consistently complained of chronic back pain, including pain on motion, though he had close to a full range of motion of his spine.  Additionally, the record indicated that the Veteran might have some instability of the spine requiring a back brace, as noted in the December 2004 VA neurosurgery note.  In the July 2006 VA examination, he reported regular pain in the lumbar area with flare ups, as well as chronic intermittent pain in December 2006.  The November 2008 VA examiner also noted that the Veteran had lumbar degenerative disc disease, degenerative joint disease, and chronic low back pain syndrome.  The July 2010 VA examiner further noted that in addition to using a back brace, the Veteran would also use a TENS until daily.

Given the Veteran's lay statements regarding his symptoms and the medical evidence demonstrating frequent treatment and complaints of significant symptoms, such as his use of a TENS unit, the Board affords the Veteran reasonable doubt as to the severity of his lumbar spine disability.  The Board finds that the Veteran's intervertebral disc syndrome is characterized with severe, recurring attacks, with intermittent relief warranting a 40 percent disability rating under DC 5293 (1994),  for both from March 1, 2002 to July 5, 2006 and from July 6, 2006.  

However, a maximum 60 percent rating under DC 5293 (1994), is not warranted.  The evidence of record does not indicate that the Veteran has pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  The November 2002 VA examiner noted no radicular pain, though the Veteran reported not having complete control of his right leg in a December 2004 VA neurosurgery note, he again denied radiation in the July 2006 VA examination, though he did report occasional back spasm at that time.  

The Veteran reported chronic intermittent pain in December 2006 that radiated to his right big toe, and then later denied radicular symptoms later in the examination.  In July 2010, the Veteran claimed chronic pain with radicular symptoms, which radiated to his left leg posterior to the mid thigh.  Although the Veteran has occasionally claimed symptoms compatible with sciatic neuropathy in terms of pain, the July 2010 VA examiner did not find muscle spasm and found normal deep tendon reflexes; he did not indicate absent ankle jerk.  Additionally, the Veteran reported that his use of the TENS unit daily provided him with relief and that his flare ups only occurred 3 times a week, indicating that the Veteran does not have little intermittent relief.  As a whole, the Veteran's disability picture is more indicative of a 40 percent disability rating under DC 5293 (1994) for severe recurring attacks than of a 60 percent rating under DC 5293 (1994).  

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the appellant's lumbar spine disability is likely manifested by some functional limitation due to pain on motion. Therefore the currently assigned 40 percent evaluation, but not more, is warranted for the disability. The Board notes that this 40 percent rating contemplates complaints of pain, especially on extended use. Additionally, even when pain was noted by VA examiners with range of motion, the Veteran still demonstrated sufficient range of motion to not warrant a higher rating under any of the considered regulations based on range of motion.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243. 

Finally, the spine disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.

As the evidence is at least at equipoise, the benefit of the doubt rule applies. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claims for increased rating for his lumbar spine disability, from March 1, 2002 to July 5, 2006 and from July 6, 2006, are both granted to 40 percent disability ratings, and no higher.


ORDER

Subject to the provisions governing the award of monetary benefits, a 40 percent disability rating, and no higher, for the lumbar spine disability, from March 1, 2002 to July 5, 2006, is granted.

Subject to the provisions governing the award of monetary benefits, a 40 percent disability rating, and no higher, for the lumbar spine disability, from July 6, 2006, is granted.


REMAND

As was briefly noted in the Introduction section of this decision, the issue of entitlement to TDIU is raised by the record as part and parcel of the Veteran's lumbar spine disability increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). He has reported that he is presently unable to work due to his service-connected lumbar spine disability, as noted in his July 2010 VA examination. 

The evidence of record indicates that the Veteran has been unemployed since 1999.  The Board has granted the Veteran's lumbar spine disability claim, to the extent of a 40 percent disability rating for both staged periods in question.  However, it is unclear to the Board whether his unemployment is solely attributable to his service-connected disabilities, which include his lumbar spine disability and right lower extremity deep venous thrombosis.  The RO has also not rendered a decision concerning the TDIU aspect of this claim following the change in his ratings.  The matter is hereby remanded to the RO for consideration thereof in the first instance. In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

Additionally, the RO should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following actions:



1. The RO shall advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU. Apart from other requirements applicable under the Veterans Claims Assistance Act of 2000 (VCAA), the RO/AMC will comply with any directives of the Veterans Benefits Administration. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 

2. The RO shall consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders consisting of: lumbar spine disability, from March 1, 2002 to July 5, 2006  and from July 6, 2006, and right lower extremity deep vein thrombosis.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3. If any part of the decision is adverse to the Veteran, he and his representative shall be provided with a Supplemental Statement of the Case (SSOC). Thereafter, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[Continued on Next Page]
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


